Citation Nr: 1635492	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  13-08 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than October 2, 2009, for the grant of a 20 percent rating for multi-level degenerative disc disease with spondylosis of the cervical spine.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and dysthymic disorder.

3.  Entitlement to service connection for a cognitive disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services





WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1995 to February 1996, and from November 1996 to December 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran has claimed entitlement to service connection for PTSD and dysthymic disorder.  His claims file also includes diagnoses of major depressive disorder and somatic symptom disorder.  The U.S. Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the psychiatric claim on appeal to entitlement to service connection for an acquired psychiatric disorder, to include PTSD and dysthymic disorder.

In May 2016, the Veteran testified at a Travel Board hearing conducted by the undersigned.  A transcript of the hearing has been associated with the Veteran's record.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains a VA psychiatric examination dated in January 2014.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  


FINDINGS OF FACT

1.  In May 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal for entitlement to an effective date earlier than October 2, 2009, for the grant of a 20 percent rating for multi-level degenerative disc disease with spondylosis of the cervical spine, is requested.

2.  The medical evidence shows a diagnosis of an acquired psychiatric disorder, to include PTSD and major depressive disorder, based on a claimed in-service stressor.

3.  The Veteran has a cognitive disorder that is etiologically related to his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to an effective date earlier than October 2, 2009, for the grant of a 20 percent rating for multi-level degenerative disc disease with spondylosis of the cervical spine, by the Veteran, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2015).

2.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3.  The criteria for service connection for a cognitive disorder are met.  
38 U.S.C.A. §§ 1110, 1507 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, in his May 2016 Travel Board hearing and a subsequent submission that same month, has withdrawn the appeal of entitlement to an effective date earlier than October 2, 2009, for the grant of a 20 percent rating for multi-level degenerative disc disease with spondylosis of the cervical spine.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In light of the favorable decision herein as to the issues on appeal, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.  

Legal Criteria

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015). 

Additionally, the current version of 38 C.F.R. § 3.304(f)(3) states that when the claimed in-service stressor is related to the veteran's "fear of hostile military or terrorist activity," the following shall be demonstrated to establish service connection for PTSD: (1) the claimed stressor is consistent with the places, types and circumstances of the veteran's service; (2) a VA psychiatrist or psychologist, or contract equivalent, confirms the claimed stressor is adequate to support a diagnosis of PTSD; and (3) the veteran's symptoms are related to the claimed stressor.

For purposes of 38 C.F.R. § 3.304(f)(3), "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

Within the legal framework for evaluating claims of service connection for PTSD, the sufficiency of a stressor is a medical determination, while the occurrence of the stressor is a legal determination.  Sizemore v. Principi, 18 Vet. App. 264 (2004).


Acquired Psychiatric Disorder

The Veteran has advanced that he developed PTSD and dysthymic disorder while deployed to Kuwait as a result of a stressful traumatic experience following the terrorist attacks on the World Trade Center on September 11, 2001 (9/11).  

First, the Board finds that the weight of the evidence is at least in equipoise as to whether the Veteran has a current diagnosis of an acquired psychiatric disorder, to include PTSD and depressive disorder.  At the August 2009 VA examination, the VA examiner diagnosed depressive disorder not otherwise specified.  At the January 2014 VA examination, the VA examiner rendered DSM-5 diagnoses of PTSD, major depressive disorder, and somatic symptom disorder.  The January 2014 VA examiner indicated that it was not possible to differentiate what symptoms were attributable to each diagnosis, as the symptoms overlapped too much.

VA treatment records also consistently note diagnoses of acquired psychiatric disorders, to include PTSD and dysthymia.  In September 2007, a VA clinical psychologist rendered a diagnosis of PTSD and pain disorder with associated psychiatric features.  In February 2008, a VA clinical psychologist rendered diagnoses of possible PTSD and dysthymia.  In June 2014 and March 2015, the Veteran had positive PTSD screens.  In October 2015, the Veteran was diagnosed with mild PTSD.  Additionally, in May 2016, a licensed professional counselor noted a diagnosis of PTSD (rule out).  Based on the above, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran has current DSM-5 Axis 1 diagnoses of PTSD and major depressive disorder.

Next, there is credible supporting evidence of a stressor.  The Veteran has consistently reported the in-service stressor, detailed above.  See, e.g., VA treatment records dated in September 2007 and June 2014, PTSD Stressor Statements dated in September 2008 and March 2009, and VA examinations dated in August 2009 and January 2014.  The record confirms that the Veteran was, in fact, deployed to Kuwait at the time of the 9/11 terrorist attacks.  The Veteran reported that following the 9/11 attacks, it took nine months for him to hear whether his dad or uncle, who both worked at the World Trade Center at the time, had survived the attacks.  The Veteran indicated that this was a very stressful and traumatic time for him.  The Board finds the Veteran's account of the claimed in-service stressor to be credible and consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2014). 

Finally, the sufficiency of the stressor has been verified by a competent VA medical professional, along with a nexus between the confirmed in-service stressor and the diagnosed acquired psychiatric disorder.  See Sizemore, 18 Vet. App. 264 (2004).  In January 2014, a VA psychiatrist confirmed that the Veteran's stressor was adequate to support a diagnosis of PTSD, and was related to his fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f).  The January 2014 psychiatrist also related the Veteran's irritability, social isolation, and issues with concentration to his PTSD.  Moreover, the August 2009 VA examiner found that the Veteran's depression symptoms started after he went for months not knowing what happened to his father in the 9/11 terrorist attacks.  

Based on the above, the Board finds that the Veteran has a diagnosis of an acquired psychiatric disorder, to include PTSD and major depressive disorder, based on a claimed in-service stressor.  Here, the Veteran is competent to describe his in-service stressor, and his claimed stressor is consistent with the circumstances of his service.  Further, the Board finds the August 2009 and January 2014 VA examination reports to be competent and credible medical evidence that the Veteran's acquired psychiatric disorder, to include his currently diagnosed PTSD and major depressive disorder, is related to the claimed in-service stressor.  

For these reasons, and resolving any reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board notes that The General Formula for Rating Mental Disorders provides that all service-connected psychiatric disabilities and symptoms, including PTSD and depressive symptoms, are to be rated together.  See 38 C.F.R. § 4.130.  
As such, when implementing this Board decision to grant service connection for PTSD and major depressive disorder, the RO will rate the PTSD together with the major depressive disorder in order to provide one rating based on all the Veteran's psychiatric impairments.  

Cognitive Disorder

The Veteran seeks entitlement to service connection for a cognitive disorder.  The Veteran contends that he suffered a head injury as a result of a motor vehicle accident in November 1999 during his active duty service.  He noted that following the accident, he began experiencing neck pain, recurring headaches, concentration and memory problems.  The Board notes that the Veteran is in receipt of service connection for cervical and lumbar spine disabilities and headaches as a result of the November 1999 motor vehicle accident.

The Veteran's service treatment records document a motor vehicle accident in service in November 1999.  It was noted that the airbags deployed as a result of this accident.  However, the Veteran denied any medical issues at the time of the accident, and no obvious trauma was noted.  In March 2000, the Veteran complained of chronic cervical pain.  He noted that he had been in physical therapy since January.  The service treatment records did not document any complaints of, or treatment for, cognitive problems during service.

The Veteran's VA treatment records include assessments of cognitive dysfunction.  In September 2007, the Veteran reported a head-on collision in November 1999, which caused neck and back injuries.  He noted that it also potentially caused a head injury.  A magnetic resonance imaging report of the brain was normal.  A September 2007 problem list noted memory problems related to a motor vehicle accident in 1999.  In October 2007, the Veteran had a positive traumatic brain injury (TBI) screen as a result of his reports of a concussion following a motor vehicle accident.  The Veteran reported that following the accident, he had problems with irritability, headaches, and sleep.  

Cognitive screening in November 2007 suggested significant deficits in attention and memory.  The Veteran recounted the motor vehicle accident in service; he denied striking his head on anything, any loss of consciousness, or any retrograde or anterograde amnesia for the event.  He reported that although he refused medical evaluation at the scene of the accident, he began to experience neck and back pain within a few hours after the accident.  The VA neuropsychologist noted that the etiology of the Veteran's cognitive deficits were unclear at that time.  She indicated that although he was involved in a motor vehicle accident, he did not appear to have sustained any kind of impact to his head other than his face hitting the airbag.  The neuropsychologist indicated that there was some suggestion that the lapses in concentration and memory were not observed until after the Veteran began seeking treatment for his neck and back pain and headaches, raising the possibility of medical effects on his cognitive functioning.  The neuropsychologist noted that the Veteran was also experiencing emotional and psychological distress, which could affect cognitive functioning.  In February 2008, a VA clinical psychologist noted a possible diagnosis of TBI. 

In a VA mental health examination in August 2009, the Veteran reported experiencing headaches, memory problems, and forgetfulness beginning in 2000 following the motor vehicle accident in 1999.  The examiner diagnosed cognitive dysfunction and depressive disorder NOS.  The examiner indicated that the symptoms of each mental disorder could be delineated from each other, as the symptoms began at different times.  The examiner noted that the Veteran's cognitive symptoms seemed to appear after his motor vehicle accident in 1999.  The examiner noted that each condition made the other one worse.  

The Veteran was afforded a VA TBI examination in June 2012.  The examiner diagnosed cognitive disorder NOS (not related to a TBI residual); the examiner did not find a diagnosis of TBI.  The examiner noted that although the Veteran reported experiencing memory deficits sometime after a motor vehicle accident in 1999, he was not rendered unconscious after hitting his head on an airbag.  The examiner indicated that the etiology of the Veteran's cognitive deficits was unclear.  The examiner noted that it was difficult to support the conclusion that the Veteran's cognitive deficits began as a consequence of his in-service motor vehicle accident due to the lack of medical information to corroborate the Veteran's assertion that these problems began in service.  However, the examiner noted that the Veteran's reports that these symptoms began in service was assumed to be accurate for the purposes of the opinion.  The examiner therefore opined that the Veteran's cognitive deficits were due to some event that occurred while he was in service.

Accordingly, considering the Veteran's current diagnosis of cognitive disorder, the documentation of a motor vehicle accident in service in which the airbags deployed, the Veteran's credible reports of memory problems and forgetfulness following the motor vehicle accident in service, and the two opinions from the August 2009 and June 2012 VA examiners providing a link between the Veteran's current diagnosis of a cognitive disorder and his active duty service, and giving him the benefit of the doubt, the Board finds that service connection for a cognitive disorder is warranted.


ORDER

The claim of entitlement to an effective date earlier than October 2, 2009, for the grant of a 20 percent rating for multi-level degenerative disc disease with spondylosis of the cervical spine, is dismissed.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, is granted.

Entitlement to service connection for a cognitive disorder is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


